Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
	This action is in response to the Applicant’s amendment filed on June 3, 2021.  Claims 1-24 are pending and will be considered for examination.  

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-24 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without adding significantly more to the abstract idea itself.  

Step 1: Is the claim to a process, machine, manufacture, or composition of matter?
Claims 1-12 are directed to a method, which is a process.  Claims 13-24 are directed to a system, which is a machine.  Therefore, claims 1-24 are directed to one of the four statutory categories of invention.  

Step 2(A): Is the claim directed to a law of nature, a natural phenomenon, or an abstract idea?
Prong One: Does the claim recite an abstract idea, law of nature, or natural phenomenon?
Claims 1 and 13 recite the limitations of receiving an indication that a user intends to purchase an item of a product; determining a configured delay for a sale of the item to the user to regulate sales of the product; implementing the configured delay; and after implementing the configured delay, initiating the sale of the item to the user.
Claims 1 and 13 recite the abstract idea of delaying the sale of a regulated product.  This is an abstract idea because it covers certain methods of organizing human activity (i.e. commercial or sales activities).  Dependent claims 2-12 and 14-24 recite the same abstract idea identified in claims 1 and 13.

Prong Two: Does the claim recite additional elements that integrate the judicial exception into a practical application?
Claims 1-12 recite the additional elements of an online store and a computing system.  Whether taken individually or in combination as a whole, these elements are recited at a high level of generality for performing generic computer functions of processing, storing, and displaying data.  These limitations are no more than mere instructions to apply the exception using generic computer component.  Accordingly, these additional elements do not integrate 
Claims 13-24 recite the additional elements of a memory, processor, online store, and a computing system.  Whether taken individually or in combination as a whole, these elements are recited at a high level of generality for performing generic computer functions of processing, storing, and displaying data.  These limitations are no more than mere instructions to apply the exception using generic computer component.  Accordingly, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea.

Step 2(B): Does the claim recite additional elements that amount to significantly more than the judicial exception?
Claims 1-12 recite the additional elements of an online store and a computing system.  Whether taken individually or in combination as a whole, these elements are recited at a high level of generality for performing generic computer functions of processing, storing, and displaying data.  These limitations are no more than mere instructions to apply the exception using generic computer component.
Taking the additional elements individually, the computer components perform purely generic computer functions of processing, storing, and displaying data.  Taking the additional elements in combination, the claims as a whole are 
Claims 13-24 recite the additional elements of a memory, processor, online store, and a computing system.  Whether taken individually or in combination as a whole, these elements are recited at a high level of generality for performing generic computer functions of processing, storing, and displaying data.  These limitations are no more than mere instructions to apply the exception using generic computer component.
Taking the additional elements individually, the computer components perform purely generic computer functions of processing, storing, and displaying data.  Taking the additional elements in combination, the claims as a whole are directed to an abstract idea that is implemented using generic computer components.  As such, there is no inventive concept sufficient to transform the claimed subject matter into a patent-eligible application.  The claims do not amount to significantly more than the abstract idea itself.

	

	
	
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 2, 7, 10-14, 19, and 22-24 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 2009/0228368 A1 (“Brown”).
	Claim 1: Brown teaches a computer-implemented (paragraph [0020], lines 1-5) method comprising:
receiving an indication that a user intends to purchase an item of a product in an online store (paragraph [0025], lines 1-10) associated with a computing system (Fig. 1, “104”);
determining a configured delay for a sale of the item to the user to regulate sales of the product (paragraph [0025], lines 10-24 Brown teaches obtaining approval from a manager and/or verifying spending limits.  The examiner interprets this as a delay.);
implementing the configured delay in the online store (paragraphs [0041] and [0044]); and
after implementing the configured delay in the online store, initiating the sale of the item to the user (Fig. 8 shows that once all the conditions (“882”, “884”, “886”, and “888”) have been met, the purchase is authorized (“894”).  Fig. 7 shows that the orders are distributed to the merchants (“774”) and payment is made to the merchants (“776”)).
Regarding the limitation “wherein the configured delay is in addition to a system delay inherent to the computing system”, the examiner notes that this limitation is inherent in the disclosure of Brown because any computer system will have transmission and processing delays.  The Applicant’s specification admits that this type of delay is inherent in any computer system (page 31, paragraph [93], lines 2-3).
	Claim 2: Brown teaches the limitations of claim 1 as noted above.  Brown also teaches completing the sale of the item to the user (Fig. 8 shows that once all the conditions (“882”, “884”, “886”, and “888”) have been met, the purchase is authorized (“894”).  Fig. 7 shows that the orders are distributed to the merchants (“774”) and payment is made to the merchants (“776”)).
	Claim 7: Brown teaches the limitations of claim 1 as noted above.  Brown also teaches delaying execution of one or more steps of a checkout process for Fig. 8, “882”, “884”, “886”, “888”, and “892” show a series of delays before a checkout process can be completed).
	Claim 10: Brown teaches the limitations of claim 1 as noted above.  Brown also teaches that receiving the indication that the user intends to purchase the item of the product through the online store comprises receiving a selection of the product in the online store (paragraph [0025], lines 5-10 teaches that a customer selects an item an places it in a shopping cart).
	Claim 11: Brown teaches the limitations of claim 1 as noted above.  Brown also teaches receiving the indication that the user intends to purchase the item of the product through the online store comprises receiving an application programming interface call to purchase the item of the product (paragraph [0025], lines 14-16 teaches that the customer submits the shopping cart for checkout).
Claim 12: Brown teaches the limitations of claim 1 as noted above.  Brown also teaches receiving, from a merchant associated with the product, a request to regulate the sales of the product; and storing the request in memory, wherein determining the configured delay for the sale of the item to the user comprises determining that the sales of the product are regulated (paragraph [0025]; Fig. 5, “544”).
	Claim 13: This claim is rejected under the same rationale as set forth above in claim 1.
	Claim 14: This claim is rejected under the same rationale as set forth above in claim 2.
Claim 19: This claim is rejected under the same rationale as set forth above in claim 7.
Claim 22: This claim is rejected under the same rationale as set forth above in claim 10.
Claim 23: This claim is rejected under the same rationale as set forth above in claim 11.
	
	Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 3 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over US 2009/0228368 A1 (“Brown”) in view of US 2014/0279279 A1 (“Wilman Rego”).
	Claim 3: Brown teaches the limitations of claim 1 as noted above.  Brown does not teach obtaining a priority of the user, wherein determining the configured delay is based on the priority of the user.  However, Wilman Rego teaches a method for administering customer purchasing processes that paragraph [0025]; Fig. 3, “232” shows that Richard Anderson can spend up to $500 without requiring an approval.  Amounts over that limit (“236”) require approval from Jim Smith (“234a”)).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to incorporate this feature into the invention of Brown.  One of ordinary skill in the art would have been motivated to do so in order to create a purchase approval hierarchy for amounts over a certain limit.  This would reduce the required approval necessary for amounts that are below the limit.
Claim 15: This claim is rejected under the same rationale as set forth above in claim 3.

Claims 4 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over US 2009/0228368 A1 (“Brown”) in view of US 2014/0279279 A1 (“Wilman Rego”) and further in view of US 2013/0339071 A1 (“Hirose”).
	Claim 4: The cited prior art teaches the limitations of claim 3 as noted above.  The cited prior art does not teach determining the priority based on an assessment that the user is using an automated application to access the online store.  However, Hirose discloses wherein obtaining the priority of the user comprises determining the priority based on an assessment that the user is using 
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to incorporate this feature into the invention of Brown.  One of ordinary skill in the art would have been motivated to do so in order to prevent an unauthorized purchase.
Claim 16: This claim is rejected under the same rationale as set forth above in claim 4.

Claims 5 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over US 2009/0228368 A1 (“Brown”) in view of US 2014/0279279 A1 (“Wilman Rego”) and further in view of US 2013/0339071 A1 (“Hirose”) and US 8,255,288 B1 (“Gupta”).
	Claim 5: The cited prior art teaches the limitations of claim 3 as noted above.  The cited prior art does not teach determining the priority based on a purchase history of the user.  However, Gupta teaches determining the priority based on a purchase history of the user ((col 11, Lines 25-28) The customer history option 518 may reward customers that have active accounts with the merchant, or conversely encourage new users to participate by increasing their success rates; (col 12 Lines 44-48) For example, the item fulfillment module 712 may distribute or associate any purchased items to the mobile users 114 via one or more methods, such as by customer purchase history [Figure 5 shows the options a merchant can choose from when determining unit sale priority, one option is based on customer purchase history with the merchant]).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to incorporate this feature into the invention of Brown.  One of ordinary skill in the art would have been motivated to do so in order to distribute purchased items in a specific manner, as taught by Gupta (col. 9, lines 51-60).
Claim 17: This claim is rejected under the same rationale as set forth above in claim 5.

Claims 6 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over US 2009/0228368 A1 (“Brown”) in view of US 2013/0311375 A1 (“Priebatsch”).
	Claim 6: Brown teaches the limitations of claim 1 as noted above.  Brown does not teach determining a fixed delay for the sales of the product.  However, Priebatsch teaches a method for suspending a transaction by a fixed delay (paragraph [0009], lines 9-13 teaches a predetermined delay period).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to incorporate this feature into the 
Claim 18: This claim is rejected under the same rationale as set forth above in claim 6.

Claims 8 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over US 2009/0228368 A1 (“Brown”) in view of US 2013/0339071 A1 (“Hirose”).
	Claim 8: Brown teaches the limitations of claim 1 as noted above.  Brown does not teach delaying transmission of content to a device associated with the user.  However, Hirose teaches delaying transmission of content to a device associated with the user (paragraph [0028] a transaction includes a user request transmitted via a browser over a network to access certain computer-controlled resources...the resources can be associated with tickets [content] or with handling ticket transactions, such as the sale or transfer of tickets; paragraph [0030] Web page depicting such a delay or wait symbol is illustrated in FIG. 6E shows a loading screen which is interpreted as delaying the transfer of tickets (content) to a user, examiner notes that Applicant’s specification provides examples of content for delaying transmission including a screen page a customer needs to access in order to initiate and/or complete a checkout process [0091]; [0011] user terminal can be a computing device, cell phone or personal computer).

Claim 20: This claim is rejected under the same rationale as set forth above in claim 8.

Claims 9 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over US 2009/0228368 A1 (“Brown”) in view of US 10,817,831 B1 to (“Polyanskiy”).
	Claim 9: Brown teaches the limitations of claim 1 as noted above.  Brown does not teach requesting input from the user; receiving the input from the user; determining, after receiving the input from the user, that an elapsed time is less than the delay; and requesting further input from the user. Hirose does disclose determining if the reservation has expired because a user hasn’t taken necessary action within the time increment, the message is displayed to the user, if the reservation hasn’t expired than then the user can continue with the purchase process (paragraph [0111]).
Polyanskiy, on the other hand, teaches wherein implementing the delay using the online store comprises: requesting input from the user; receiving the input from the user; determining, after receiving the input from the user, that an 
306 can extend a period of time that an inventory item is to be reserved. In some embodiments, the reservation extension module 306 can track a number of extensions given to each reserved inventory items, and in some embodiments, there can be an upper limit for the number of extensions or a total length of time that a reservation can be extended [while a user is filling out purchasing information they are given a certain amount of time, after providing more time (before total length of time/delay is used up) the system has the user
continue to fill out the information, having the user continue to fill out the reservation is interpreted to be requesting further input from the user]; (col. 10, lines 4-12) when a user selects a ticket in the operation 208, for example, the 
It would have been obvious to one of ordinary skill in the art to include in the method, as taught by Hirose, requesting input from the user; receiving the input from the user; determining, after receiving the input from the user, that an elapsed time is less than the delay; and requesting further input from the user, as taught by Polyanskiy, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable. It further would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Brown, to include the teachings of Polyanskiy, in order to keep the time period within a specific length of time as defined by a third party while allowing a user to extend their time limit to fill out information (Polyanskiy, col, 2, lines 30-41).
Claim 21: This claim is rejected under the same rationale as set forth above in claim 9.





Response to Arguments
Applicant’s arguments, with respect to the rejection of the claims under 35 U.S.C. 102 and 103, have been considered but are moot because of the new ground of rejection.
Applicant’s arguments, with respect to the rejection of the claims under 35 U.S.C. 101, have been fully considered but they are not persuasive.  Applicant argues that the limitations of an “online store” and a “computer system” integrate the abstract idea into a practical application because they improve the functioning of a computing system by providing bot mitigation.  The examiner respectfully disagrees.  Both of these limitations are nothing more than generic computer components.  Moreover the claims do not recite anything about bot mitigation.  

Conclusion
Applicant’s amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NAEEM U HAQ whose telephone number is (571)272-6758.  The examiner can normally be reached on M-F 9-5 (Flex).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Marissa T. Thein can be reached on (571) 272-6764.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access 





/NAEEM U HAQ/Primary Examiner, Art Unit 3625